  Case 1:15-cr-00601-AMD Document 169 Filed 10/07/19 Page 1 of 1 PageID #: 2413


                                                                               Colson Law PLLC
                                                                               80 Broad Street, 19th Floor
                                                                               New York, NY 10004
                                                                               (212) 257-6455
                                                                               www.colsonlaw.com




                                                October 7, 2019


By ECF

The Honorable Ann M. Donnelly
United States District Court
225 Cadman Plaza East
Brooklyn, N.Y. 11201

       Re:    United States v. Ying Lin, 15 Cr. 601 (AMD)

Dear Judge Donnelly:

        I write with the consent of the government to respectfully request a one-month adjournment of
the sentencing hearing, currently scheduled for October 17, 2019. I have conferred with your deputy,
and the Court has availability on November 14, 2019 at 2:15pm.

       Thank you for your consideration.

                                                Very truly yours,

                                                /s/

                                                Deborah Colson
                                                (212) 257-6455

cc: AUSA Doug Pravda
    AUSA Alex Solomon
    AUSA Ian Richardson
